Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Status of Claims
Applicant’s election of Group I with traverse in the reply filed on 05/12/2022 is acknowledged. Applicant's election of species, indicating election Compound 1.c.19 below is also acknowledged. The election encompasses Claims 1-7 and 10-13. Claims 8 and 9, drawn to non-elected species are withdrawn. Claims 14-15, drawn to non-elected groups are withdrawn. 

    PNG
    media_image1.png
    169
    346
    media_image1.png
    Greyscale

Figure 1. Compound 1.c.19
	Applicant traverses the Restriction and Election requirement. First, Applicant noted that the International Search Authority found the claims to have unity of invention. Second, Applicant argues that Adamczewski does not disclose the substitution at the 2-position of the cyclobutyl moiety but rather at the 1-position. Third, the Applicant appears to allege that there are multiple changes to be made by the skilled artisan to arrive at l.k.19, for example. Lastly, Applicant argues Adamczewski provides 17 examples on the efficacy of the compounds but only compound No. 774 showed some threshold efficacy.
	In response to the first argument, the Applicant is reminded that whether the International Search Authority find lack of unity is not germane to the USPTO finding. It is at best informative, but not a determination of the Office’s action. Regarding the second argument, as noted in the last Office Action, fluorine and hydrogen substitutions are common because F and H are known bioisosteres and the burden is on the Applicant to show that such replacement on the claimed compound would result in compounds exhibiting difference of statistical and practical importance, for example, in herbicidal activity. Regarding the position on the phenyl ring, it is a well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. It is well within the skills of a researcher to modify the placement of the halogens on the ring and there would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results. Regarding the last argument, the Applicant is reminded that regardless of the efficacy, Adamczewski in view of Mitsos and Patani have rendered obvious the compounds and compositions instantly claimed, which breaks the unity of invention because the technical feature is not a special technical feature. Therefore, the restriction is proper and is FINAL.
 	Claims 1-7 and 10-13 are presented for examination on the merits for patentability as they read upon the elected subject matter. 
Priority
This Application, 16767726, filed 05/28/2020 is a national stage entry of PCT/EP2018/082711, with an International Filing Date: 11/27/2018, and claims foreign priority to 17204474.5, filed 11/29/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2020, 11/04/2021, and 02/10/2022 were filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Interpretation
	Because Claim 13 uses “and/or”, the claim is taken to mean that it requires either one or both of i) at least one additional active ingredient and ii) agrochemically-acceptable diluent or carrier. Adamczewski meets the requirement for the agrochemically-acceptable carrier.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
A compound of Formula I, with elected Compound 1.c.19 below, and an agrochemical composition comprising a fungicidally effective amount of a compound of Formula I; further comprising at least one additional active ingredient and/or an agrochemically-acceptable diluent or carrier.

    PNG
    media_image2.png
    199
    410
    media_image2.png
    Greyscale
 		
    PNG
    media_image1.png
    169
    346
    media_image1.png
    Greyscale

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanmart et al. (WO 2017/207362 A1, cited in the International Written Opinion), hereinafter Jeanmart.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Jeanmart relates the invention of compound of Formula I suitable for use as pesticides, especially fungicides (Abstract). 

    PNG
    media_image3.png
    161
    238
    media_image3.png
    Greyscale

Figure 2. Formula 1

    PNG
    media_image4.png
    140
    267
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    182
    289
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    117
    281
    media_image6.png
    Greyscale

Figure 3. Left compound from p. 45 l.t; 
Middle compound from p. 47, l.y; 
Right compound from p. 52, l.at
Jeanmart expressly teaches the preparations compounds having difluoroaryl group attached to the thiazole core via an amino group and wherein the carboxamide has a cyclobutyl substituents (See pp. 16-18, pp. 45-49). The compounds in Fig. 3 above overlap in structure with the instantly claimed compound, wherein X is N, R1 is F, R2 is H, R3 is methyl (p. 40, Table 1, Compound 43; p. 52 lines 5-6). 
Jeanmart teaches that effective amounts of compounds of formula 1 are useful in agrochemical composition as fungicide (Claim 12). Jeanmart also teaches the composition to further comprise further comprising at least one additional active ingredient and/or an agrochemically-acceptable diluent or carrier (Claim 13).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Jeanmart’s structure and the elected species is that Jeanmart has the cyclopentane attached to the cyclobutyl to make the spiro group in Fig. 3.  However, it is apparent that Jeanmart teaches a plethora of compounds of Formula 1 having cyclobutyl group with alkyl substitutions. Furthermore, Jeanmart generally teaches that R5 as C1-C10 alkyl group is optionally substituted with R7, which is C1-C6 alkyl (Claim 1), thereby suggesting to a skilled artisan that the cyclobutyl group can be envisioned to have a methyl substituent instead of a cyclopentane, as shown in the 2nd and 3rd compounds in  Fig. 3 above.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Structural similarities have been found to support a prima facie case of obviousness. See MPEP 2144.08  In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring.  In the instant case, Jeanmart teaches the same thiazole core structure with methyl substituent, difluoropyridylamino group, carboxamide with cyclobutyl substituent. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. Because Jeanmart teaches cyclobutyl group with alkyl substitutions and that R5 is C1-C10 alkyl group optionally substituted with C1-C6 alkyl, one would have been motivated to substitute the spiro cyclopentyl group with a methyl in order to obtain additional compounds for the same utility. 

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczewski et al. (WO 2010/012793 A1, cited in the International Written Opinion), hereinafter Adamczewski, in view of Mitsos, C. (lsosteres in Medicinal Chemistry, Group Meeting, 2006) and Patani et al. (Chem. Rev., 1996), hereinafter Patani.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Adamczewski relates the invention of compound of Formula I having aminothiazole core, their use as fungicide, acaricide or insecticide active agents, and compositions and methods for the control of phytopathogenic fungi, notably of plants, using these compounds or compositions (Abstract). 

    PNG
    media_image7.png
    315
    468
    media_image7.png
    Greyscale

Figure 4. Formula 1
Adamczewski teaches compounds where R1 is H; R2 is 1-cyclobutylethyl; R3 is methyl; R4 is phenyl or 3-fluorophenyl; and R5 is H (Examples 1730, 2594). 
Adamczewski claims a fungicide, acaricide and/or insecticide composition comprising, an effective amount of a compound of formula (I) according and an agriculturally acceptable support, carrier or filler.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between the elected compound and Adamczewski’s is that the reference exemplifies a compound with R2 as 1-cyclobutylethyl whereas the instantly elected species has this corresponding group to be 2-cyclobutylmethyl. However, Adamczewski generically teaches that R2 is substituted C3-C8 cycloalkyl (Claim 1). 
Additionally, the instant species has difluoropyridyl group attached to the aminothiazole. However, Adamczewski also recognizes pyridinyl substituents at its R4 (Example 609-610, 1950, 2184). Adamczewski generically teaches that R4 represent a substituted or non-substituted pyridine, with the substitutions of 1-3 fluorine atoms (Claims 1 and 11, A3).
While Adamczewski expressly teaches the compounds having 3-fluorophenyl (2594) and, separately, pyridinyl as R4, it does not exemplify a halogenated pyridinyl group. However, substitution of a fluorine with a hydrogen is a known bioisosteric replacement as evidenced by Mitsos (p. 2). Isosterism, taught by Mitsos, is a common approach used by medicinal chemists for rational modification of compounds into safer and more effective agents. See Mitsos, (Bioisosteric replacements: Why? Section in p. 1, Column 2). As Mitsos has taught, hydrogen and fluorine are isosteres. As further evidence, Patani supports Mitsos in the teaching that the two are classical isosteres, and that their substitution for one another results in retention of activity (Chem. Rev. 1996, p. 3149, Section 1; pp. 3152-3153, Section 4). Mitsos teaches the similarity in size of F and H, and that their replacement for one another is ideal because it does not present steric problems. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Adamczewski relates compounds of Formula 1 wherein R2 is 1-cyclobutylethyl, which renders obvious the 2-cyclobutylmethyl in the instantly claimed species. It is apparent that the art shares significant structural homology to the compound instantly claimed. Structural similarities have been found to support a prima facie case of obviousness. See MPEP 2144.08 In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring.  In the instant case, Adamczewski teaches the same thiazole core structure with methyl substituent, difluoropyridylamino group, carboxamide with cyclobutyl substituent. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers…or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” The compounds of the prior art and the instant case are homologous, differing regularly by the successive addition of –CH2- groups, and are therefore sufficiently close structurally. As such, one would have been motivated to substitute the 1-cyclobutylethyl group with 2-cyclobutylmethyl in order to obtain additional compounds for the same utility, especially because Adamczewski has taught R2 is substituted C3-C8 cycloalkyl (Claim 1). 
Regarding the difluoro-substituted pyridinyl group, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  substitute the hydrogens in the pyridinyl ring with two fluorine because hydrogen is a known classical bioisosteric replacement per Patani and Mitsos, and because Mitsos has taught that this substitution is a common approach used by medicinal chemists for rational modification of compounds into safer and more effective agents, and that their substitution for one another results in retention of activity. The burden is on the Applicant to show that such replacement on the claimed compound would result in compounds exhibiting difference of statistical and practical importance, for example, in herbicidal activity. As such, one of ordinary skill in the art would have found it prima facie obvious at the time of the invention to substitute the hydrogens of Adamczewski with fluorine, and be motivated to do so deriving the instantly claimed compound, because of the expectation that structurally similar compounds would possess similar activity per the teaching of Mitsos and Patani, and one would obtain similar additional compounds for the same fungicidal utility. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 10-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-19 of US 10,662,182 B2, hereinafter ‘182.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant Claims are drawn to compound of Formula I, with elected compound 1.c.19 below, and an agrochemical composition comprising a fungicidally effective amount of a compound of Formula I; further comprising at least one additional active ingredient and/or an agrochemically-acceptable diluent or carrier.

    PNG
    media_image2.png
    199
    410
    media_image2.png
    Greyscale
 		
    PNG
    media_image1.png
    169
    346
    media_image1.png
    Greyscale

The conflicting claims are drawn to a compound of Formula I and an agrochemical composition comprising a fungicidally effective amount of a compound of Formula I; further comprising at least one additional active ingredient and/or an agrochemically-acceptable diluent or carrier.

    PNG
    media_image2.png
    199
    410
    media_image2.png
    Greyscale

The definitions for the R groups overlaps with the instant claims, and encompasses the elected species because ‘182 claims R1 is a halogen; R2 and R4 are independently hydrogen; R3 is C1-C6 alkyl; R5 is C3-C10 cycloalkylC1-C2alkyl; X is N.  
The teachings of ‘182 has been set forth supra in the 103 rejection above as Jeanmart. The claims of ‘182 expressly show multiple examples of R5 as substituted cyclobutyl groups. For example, spiro systems. ‘182 teaches the same thiazole core structure with methyl substituent, difluoropyridylamino group, carboxamide with cyclobutyl substituent. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. One would have been motivated to substitute the spiro cyclopentyl group with a methyl in order to obtain additional compounds for the same utility. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-7 and 10-13 of the instant application and Claims 1-19 of ‘182, are obvious variants and are not patentability distinct.

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616